DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to Application No. 15/895,814 filed on February 13, 2018 and the Request for continued examination (RCE) presented on September 14, 2020, amendment presented on February 26,2021, which amends claims 1, 9 and 23, cancelled claims 28-32 and 36 and presents arguments, is hereby acknowledged. Claims 1, 3-5, 9, 11-13, 20-21, 23-27 and 33-35 are currently pending and subject to examination.
Information Disclosure Statement
3.         The information disclosure statements (IDS) submitted on 02/20/2018 and 10/20/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

EXAMINER’S AMENDMENT
 4.      An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
5.    Authorization for this examiner’s amendment was given in a telephone interview with Michael K. O’Neill (Attorney: Reg. No. 32,622) via email on 05/04/2021. 



AMENDMENTS TO THE CLAIMS:
IN THE CLAIMS:

Please amend the claims without prejudice or disclaimer of subject matter, as follows:

1. (Currently Amended) A transfer server processing an access request from a client terminal, the transfer server comprising: 
          a reception unit configured to receive an access request to a service relating to a printing device connected to the client terminal, wherein the access request is transmitted from the client terminal to the transfer server in a case where a user operates a predetermined operation item displayed by the client terminal; 
          a determination unit configured to determine whether or not the printing device is registered as a target device for a service of automatically delivering consumable supply based on the access request; 
          a generation unit configured to generate a first address corresponding to the service of automatically delivering the consumable supply based on the determination unit determining that the printing device is registered as the target device for the service of automatically delivering the consumable supply, wherein display of a screen corresponding to the first address includes information of a consumable supply delivering condition, 
designation item to accept designation of purchase quantity of the consumable supply; and 
          a transmission unit configured to transmit the first address or the second address to the client terminal, 
          wherein the reception unit, the generation unit and the transmission unit are performed by at least one processor of the transfer server.

2. (Cancelled)

3. (Previously Presented) The transfer server according to claim 1, further comprising an acquisition unit configured to analyze an address of the transfer server used in the access request and acquire information relating to the printing device added to the address.

4. (Previously Presented) The transfer server according to claim 3, wherein the determination unit determines whether or not the printing device is registered as the target device for the service of automatically delivering the consumable supply using an 

5. (Previously Presented) The transfer server according to claim 3, wherein the information relating to the printing device includes at least information indicating a remaining amount of a consumable supply of the printing device, and the generation unit generates the first address to which the information indicating the remaining amount of the consumable supply is added.

6. to 8. (Cancelled)


9. (Currently Amended) A method of controlling a transfer server which processes an access request from a client terminal, the method comprising: 
          receiving an access request to a service relating to a printing device connected to the client terminal, wherein the access request is transmitted from the client terminal to the transfer server in a case where a user operates a predetermined operation item displayed by the client terminal; 
          determining whether or not the printing device is registered as a target device for a service of automatically delivering consumable supply based on the access request;
          generating a first address corresponding to the service of automatically delivering the consumable supply based on a determination by the determining step that the printing device is registered as the target device for the service of automatically 
          generating a second address corresponding to a service of purchasing the consumable supply different from the service of automatically delivering the consumable supply based on a determination by the determining step that the printing device is not registered as the target device for the service of automatically delivering the consumable supply, wherein display of a screen corresponding to the second address includes a designation item to accept designation of purchase quantity of the consumable supply; and 
          transmitting the first address or the second address to the client terminal.

10. (Cancelled)

11. (Previously Presented) The control method according to claim 9, further comprising analyzing an address of the transfer server used in the access request and acquiring information relating to the printing device added to the address.

12. (Previously Presented) The control method according to claim 11, wherein the step of determining whether or not the printing device is registered as the target device for the service of automatically delivering the consumable supply includes using an identifier of the printing device, wherein the information relating to the printing device includes at least the identifier used for uniquely identifying the printing device.


          wherein the information relating to the printing device includes at least information indicating a remaining amount of a consumable supply of the printing device, and 
          in generating the first address, the information indicating the remaining amount of the consumable supply is added.

14. (Cancelled)

15. (Cancelled)

16. (Cancelled) 

17. (Cancelled) 

18. (Cancelled) 

19. (Cancelled) 

20. (Previously Presented) The transfer server according to claim 1, wherein the consumable supply is an ink.

21. (Previously Presented) The control method according to claim 9, wherein the consumable supply is an ink.


23. (Currently Amended) A system which includes a transfer server processing an access request from a client terminal and a printing device, 
          wherein the transfer server comprises: 
          a reception unit configured to receive an access request to a service relating to the printing device connected to the client terminal, wherein the access request is transmitted from the client terminal to the transfer server in a case where a user operates a predetermined operation item displayed by the client terminal; 
          a determination unit configured to determine whether or not the printing device is registered as a target device in a service of automatically delivering consumable supply based on the access request, 
          a generation unit configured to generate a first address corresponding to the service of automatically delivering the consumable supply based on the determination unit determining that the printing device is registered as the target device for the service of automatically delivering the consumable supply, wherein display of a screen corresponding to the first address includes information of a consumable supply delivering condition, 
          and to generate a second address corresponding to a service of purchasing the consumable supply different from the service of automatically delivering the consumable supply based on the determination unit determining that the printing device is not registered as the target device for the service of automatically delivering the consumable supply, wherein display of a screen corresponding to the second address designation item to accept designation of purchase quantity of the consumable supply; and 
          a transmission unit configured to transmit the first address or the second address to the client terminal, 
          wherein the reception unit, the generation unit and the transmission unit are performed by at least one processor of the transfer server; and
          wherein the printing device comprises: 
          a communication unit configured to communicate with the client terminal, 
          wherein the communication unit is performed by at least one processor of the printing device.

24. (Previously Presented) The system according to claim 23, further comprising an acquisition unit configured to analyze an address of the transfer server used in the access request and acquire information relating to the printing device added to the address.

25. (Previously Presented) The system according to claim 24, wherein the determination unit determines whether or not the printing device is registered as the target device for the service of automatically delivering the consumable supply using an identifier of the printing device, 
          wherein the information relating to the printing device includes at least the identifier used for uniquely identifying the printing device.


          the generation unit generates the first address to which the information indicating the remaining amount of the consumable supply is added.

27. (Previously Presented) The system according to claim 23, wherein the consumable supply is an ink.

28. to 32. (Cancelled)


33. (Previously Presented) The transfer server according to claim 1, wherein automatic order processing of an ink is performed by the service of automatically delivering.

34. (Previously Presented) The control method according to claim 9, wherein automatic order processing of an ink is performed by the service of automatically delivering.

35. (Previously Presented) The system according to claim 23, wherein automatic order processing of an ink is performed by the service of automatically delivering.

36. (Cancelled)

Response to Arguments
7.       With regard to the Applicant’s remarks dated February 26, 2021:
          Regarding rejection of claims 1, 3-5, 9, 11-13, 20-21, 23-27 and 33-35 under 35 U.S.C. § 103, Applicant’s arguments have been fully considered. Applicants argue at pages 13-14 of the remarks as filed on February 26, 2021, that with respect to independent claims 1, 9 and 23 “generate a first address corresponding to the service of automatically delivering the consumable supply based on the determination unit determining that the printing device is registered as the target device for the service of automatically delivering the consumable supply, wherein display of a screen corresponding to the first address includes information of a consumable supply delivering condition, and to generate a second address corresponding to a service of purchasing the consumable supply different from the service of automatically delivering the consumable supply based on the determination unit determining that the printing device is not registered as the target device for the service of automatically delivering the consumable supply, wherein display of a screen corresponding to the second address includes a designed item to accept designation of purchase quantity of the consumable supply," is not disclosed by Nagai, Noguchi and Tomono. Examiner agrees. Therefore, the rejection has been withdrawn. No other previously-made grounds of rejection remain. Claims 1, 3-5, 9, 11-13, 20-21, 23-27 and 33-35 are allowable.

the prior art singly or in combination does not teach the totality of the independent claims when read in light of the specification.

                  EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
          With regard to the Applicant’s remarks dated February 26, 2021:
          Regarding rejection of claims 1, 3-5, 9, 11-13, 20-21, 23-27 and 33-35 under 35 U.S.C. § 103, Applicant’s arguments have been fully considered. Applicants argue at pages 13-14 of the remarks as filed on February 26, 2021, that with respect to independent claims 1, 9 and 23 “generate a first address corresponding to the service of automatically delivering the consumable supply based on the determination unit determining that the printing device is registered as the target device for the service of automatically delivering the consumable supply, wherein display of a screen corresponding to the first address includes information of a consumable supply delivering condition, and to generate a second address corresponding to a service of purchasing the consumable supply different from the service of automatically delivering the consumable supply based on the determination unit determining that the printing device is not registered as the target device for the service of automatically delivering the consumable supply, wherein display of a screen corresponding to the second address includes a designed item to accept designation of purchase quantity of the consumable supply," is not disclosed by Nagai, Noguchi and Tomono. Examiner agrees. Therefore, the rejection has been withdrawn.
   

        Rather Nagai discloses printer device includes information regarding MAC address, the vendor name, the model name, and the serial number and order supporting server includes a monitor part (monitoring unit) to determine whether client connected printer device is registered under maintenance contract or not for supplying consumable supply such as ink automatically based on received request from client computer (Nagai: [paragraph 0068-0069, 0086]).

      For Instance, The newly discovered prior art reference Campbell et al. (US 2003/0142338 A1, hereafter “Campbell”) does not disclose, with respect to independent claims 1, 9 and 23 "generate a first address corresponding to the service of 
       Rather, Campbell discloses streamlines the process for shopping for the consumable or consumables by providing an operator of the device with shopping information, such as a list of suppliers of each of the consumables, the price of each consumable at each of the identified suppliers, the quantity of each consumables at each of the identified suppliers, and directions to each of the identified suppliers.  This information is dynamic, real-time or substantially real time information about the consumable or consumables at each of the identified suppliers (Campbell: [paragraph 0022-0023]). 

      For Instance, The newly discovered prior art reference  Kamimoto et al. (US 2003/0004832 A1, hereafter “Kamimoto”) does not disclose, with respect to independent claims 1, 9 and 23 "generate a first address corresponding to the service of 
     Rather, Kamimoto discloses detecting at a consumable-supplies condition detection unit of the customer equipment whether a quantity of consumable supplies in the customer equipment is less than a given reference quantity; transmitting a consumable-supplies purchase order from the customer equipment to the purchase-order processing apparatus when the quantity of the consumable supplies is less than the reference quantity; receiving an order-reception message sent by the purchase-order processing apparatus when the purchase order is received at the purchase-order processing apparatus; and displaying an indication of completion of the purchase order on an operation panel of the customer equipment after the order-reception message is received (Kamimoto: [paragraph 0013-0014]).


     
8.     When taken in context the claim as a whole was not uncovered in the prior art, the dependent claims are allowed as they depend upon an allowable independent claims.

9.    Therefore, Claims 1, 3-5, 9, 11-13, 20-21, 23-27 and 33-35 are considered allowable. Since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combinations of limitations specified in the independent claims.

10.     Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “comments on Statement of Reasons for Allowance”.

Conclusion
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHULKUMAR J SHAH whose telephone number is (571)272-1072.  The examiner can normally be reached on Mon-Fri, 6:05 am-3:55 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.S/Examiner, Art Unit 2459      
/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459